Citation Nr: 0605791	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-34 183	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral wrist crepitus/carpal tunnel syndrome.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral patellofemoral syndrome.

3.  Entitlement to an initial rating higher than 10 percent 
for gastroesophageal reflux disease (GERD) and hiatal hernia.

REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1996 to May 
1999.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from March 2004, January 2005, and June 2005 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  The March 2004 rating decision denied the 
veteran's petition to reopen his previously denied claims for 
service connection for bilateral wrist crepitus (carpal 
tunnel syndrome (CTS)) and bilateral patellofemoral syndrome 
(PTFS).  The January 2005 rating decision confirmed the 
denial of his petition to reopen his claim for his bilateral 
knee PTFS and granted his claim for service connection for 
GERD with hiatal hernia.  The RO assigned a 10 percent rating 
for this disability retroactively effective from September 
30, 2004.  The June 2005 rating decision continued this 
evaluation.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

The veteran's claims for service connection for bilateral 
wrist crepitus (CTS) and bilateral PTFS were first considered 
and denied by the RO in Nashville, Tennessee, in a May 1999 
rating decision.  And he did not timely appeal that 
determination.  See 38 U.S.C.A. § 7105(c) (West 2002) (if a 
notice of disagreement (NOD) is not filed within one year of 
notice of the RO's decision, the RO's determination becomes 
final and binding based on the evidence then of record).  See 
also 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2005), etc.  

The Board must make the threshold preliminary determination 
of whether new and material evidence has been submitted to 
reopen the previously denied, unappealed, claims for 
bilateral CTS and bilateral PTFS because this initial 
determination, in turn, affects the Board's jurisdiction to 
reach the underlying claims and adjudicate the merits of them 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen these claims and adjudicate the on the 
full merits.

Unfortunately, further development is required before 
determining whether new and material evidence has been 
submitted to reopen the claims for bilateral CTS and 
bilateral PTFS.  So, for the reasons discussed below, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  The 
Board, however, will go ahead and decide his claim for a 
higher initial rating for his GERD with hiatal hernia.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim for a higher initial rating for his 
GERD with hiatal hernia and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's GERD causes daily regurgitation and non-
radiating epigastric pain, as well as pyrosis and dysphagia 
with occasional nausea and vomiting, but does not cause 
anemia, hematemesis, nausea, or melena with severely 
impaired health.


CONCLUSION OF LAW

The criteria are met for a higher initial rating of 30 
percent for GERD with hiatal hernia.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.114, Diagnostic Code 7346 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  
But according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must, to the extent possible, be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

In this case at hand, the veteran was sent a VCAA letter in 
November 2004 explaining the type of evidence required to 
substantiate his claim for service connection for GERD with 
hiatal hernia.  The letter also indicated what evidence he 
was responsible for obtaining and what VA had done and would 
do in helping him obtain supporting evidence.  There was no 
specific mention, per se, of the "fourth element" discussed 
in Pelegrini II, but the letter nonetheless explained that he 
should identify and/or submit any supporting evidence.  
And in Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
the Court held that requesting additional evidence supportive 
of the claim rather than evidence that pertains to the claim 
does not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists.  Furthermore, as also held in 
Mayfield, an error, whether procedural or substantive, is 
only prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'" (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984)).

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).

Note also that the veteran was initially provided VCAA notice 
in November 2004, so prior to the RO's initial adjudication 
of his claim in January 2005.  Consequently, this complied 
with the Pelegrini II requirement that VCAA notice, to the 
extent possible, precede the RO's initial adjudication.  And 
although the RO provided the VCAA notice in the context of 
the veteran seeking to establish his entitlement to service 
connection for GERD, this benefit since has been granted 
and his current appeal concerning this claim for a higher 
initial rating is a "downstream issue."  See VAOPGCPREC 8-
2003 (Dec. 22, 2003) (where VA receives a notice of 
disagreement (NOD) that raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  
So additional VCAA notice concerning this additional, 
"downstream," issue is not required.  

Nevertheless, the November 2004 VCAA notice also provided the 
veteran with ample opportunity to respond before his appeal 
was certified to the Board in October 2005.  In addition, he 
had a hearing in November 2005 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The veteran has not 
indicated he has any additional relevant evidence to submit 
or that needs to be obtained.  So under these circumstances, 
the Board finds that he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice - even if provided 
after the initial RO decision in question, which, again, did 
not occur here, nonetheless still can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, as alluded 
to earlier, where, as here, an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, evaluations may be 
"staged."  See Fenderson, 12 Vet. App. at 125-26 (1999).  
This, in turn, will compensate the veteran for times since 
the effective date of his award when his disability may have 
been more severe than at other times during the course of 
his appeal.

VA medical records dated from January 2002 through June 2004 
show the veteran complained of chronic epigastric pain.  In 
January 2002, he denied dysphagia and dysuria.  An April 2003 
consultation report indicates he complained of intermittent 
nausea and vomiting, with severe epigastric pain at night.  
Upon examination, he had some tenderness of the mid-
epigastric region.  The assessment was poorly controlled GERD 
and a hiatal hernia.  An endoscopy showed Grade II erosive 
esophagitis of the distal esophagus, with erosive and 
erythematous linear mucosal lesions.  His stomach and 
duodenum appeared normal.

In September 2003, the veteran complained of vomiting and 
sharp abdominal pain only upon lying down.  A history of 
Grade II erosive esophagitis was noted.  Medication was 
prescribed to relieve the vomiting due to reflux.  
In November 2003, he underwent an attempted laparoscopy 
converted to an open Nissen fundoplication for GERD.  The 
operative report noted that his GERD was severe, but there 
was no evidence of Barrett's esophagus, and that control of 
his GERD with medication was unsuccessful.

A February 2004 endoscopy showed a normal duodenum, pylorus, 
and stomach.  There was no evidence of Barrett's esophagus, 
esophagitis, or esophageal stricture.  The impression was 
dysphagia, status-post recent Nissen fundoplication.  
In April 2004, the veteran complained of experiencing the 
sensation of vomiting, but without actual fluid.  He denied 
abdominal pain, hematemesis, and melena, but related having 
occasional dysphagia.  A May 2004 upper gastrointestinal 
series showed a defect in the fundus of the stomach due to 
the fundoplication.

In June 2004, the veteran complained of epigastric pain, 
nausea, and abdominal pain, without vomiting since a November 
2003 fundoplication.  There was no epigastric pain upon 
palpation, edema, or abdominal tenderness, and bowel signs 
were positive.  And July 2004 VA medical records show he 
complained of nausea, without vomiting, and occasional 
regurgitation.  He also reported having upper abdominal pain 
and swelling when lifting his body from the recumbent 
position.  He denied experiencing heartburn, hematemesis, and 
melena.  The assessment was status-post Nissen fundoplication 
for GERD, likely exacerbation of GERD with dyspeptic 
symptoms.

October 2004 records from the Delaware Surgery Center show 
the veteran underwent a repair of a large incisional hernia 
with mesh, resulting from complications related to the Nissen 
fundoplication.

The veteran was afforded a VA examination in February 2005.  
According to the report, he complained of daily heartburn 
since his November 2003 fundoplication, stomach pain, chest 
pain, daily regurgitation, and fatigue.  He characterized his 
heartburn as 10/10, partially relieved by therapy.  He denied 
experiencing regurgitation, and there was no evidence of 
treatment for hematemesis, melena, anemia, or weight loss.  
Upon examination, he was found to have an obese abdomen with 
multiple healed scars and multiple striae.  Bowel sounds were 
present and there was no evidence hepatosplenoorganomegaly.  
There was no evidence of a ventral umbilical or inguinal 
hernia.  His GERD was characterized as moderate due to 
persistent epigastric distress, dysphagia, regurgitation, and 
pyrosis.  The diagnoses were GERD, status-post open Nissen 
fundoplication and dyspeptic symptoms due to an exacerbation 
of GERD.

At the veteran's aforementioned video-conference hearing 
before the undersigned VLJ in November 2005, he testified 
that he had missed several days of class 
(work-study schooling) due to frequent nausea from his GERD.  
He also testified that he had lost 28 pounds in the last 
month and a half due to this condition.  Other reported 
symptoms included heartburn (one to two times each day), 
loss of appetite, and associated pain in his arm or shoulder 
- which he said, together, cause considerable impairment in 
his overall health.

The veteran currently has a 10-percent disability rating 
under 38 C.F.R. § 4.114, Diagnostic Code 7346 (for symptoms 
of hiatal hernia).

According to Diagnostic Code 7346, a 10 percent rating is 
assigned for two or more of the symptoms for a 30 percent 
disability evaluation, with less severity.  A 30 percent 
rating is warranted where there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
A 60 percent rating is warranted where there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severely impaired health.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

For the following reasons, and resolving all reasonable doubt 
in his favor, the severity of the veteran's GERD most closely 
approximates the criteria for a higher 30 percent disability 
rating.  So this is the rating that must be assigned.  
38 C.F.R. § 4.7.  The objective medical evidence of record 
indicates his disability is more severe than was initially 
evaluated.  His GERD symptomatology includes daily heartburn, 
regurgitation, nausea, and vomiting.  The medical evidence of 
record also shows he experiences epigastric pain, dysphagia, 
and pyrosis.  Furthermore, he experiences chest and stomach 
pain, with occasional abdominal swelling.  And he testified 
during his videoconference hearing that he also had loss a 
significant amount of weight (~28 pounds) during the 
immediately preceding month and a half, as well as missed 
time from school due to his symptomatology.  Likewise, the 
veteran's symptoms were described by the VA examiner as 
moderate, resulting in a considerable impairment of health.  
Collectively, the extent of his symptoms supports a higher 30 
percent initial rating.

The veteran is not, however, entitled to an even higher 
rating of 60 percent since the evidence does not show he 
experiences severe impairment of health.  The objective 
clinical evidence of record does not show his GERD causes arm 
or shoulder pain, although he has complained of this.  Nor is 
there objective clinical evidence indicating the GERD causes 
hematemesis, melena, or anemia.  And he, admittedly, receives 
partial relief of his symptoms with medication.  Therefore, 
the Board finds that a rating in excess of 30 percent for his 
GERD is not sustainable under the criteria for evaluating 
this condition.

The Board has also considered whether the veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional and unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his GERD, standing alone, results in 
marked interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  While he has undergone surgery for treatment of 
his GERD and hiatal hernia, the vast majority of his 
treatment and evaluation has been on an outpatient (as 
opposed to inpatient) basis.  And while he alleges difficulty 
in meeting the demands and attendance requirements of his 
work-study schooling program because of the extent of his 
symptoms, there is no objective confirmation of this in the 
record on appeal.  So there is no basis for referring this 
case to the Director of VA's Compensation and Pension Service 
for extra-schedular consideration.  See, e.g., Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

It is not necessary that the veteran meet each and every 
requirement listed in the applicable regulation to receive a 
higher rating.  See, e.g., Drosky v. Brown, 10 Vet. App. 251, 
255 (1997).  Rather, as indicated in 38 C.F.R. § 4.7, 
his symptomatology need only, as a whole, more nearly 
approximate the criteria for the higher rating.  And for the 
reasons discussed above, it is at least as likely as not his 
GERD symptoms result in a moderate impairment of health.  So 
with resolution of all reasonable doubt in his favor, a 
higher 30 percent initial rating must be assigned.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

A higher 30 percent initial rating is granted for GERD with 
hiatal hernia, subject to the laws and regulations governing 
the payment of VA compensation.




REMAND

As for the remaining claims concerning the bilateral CTS and 
bilateral PTFS, a preliminary review of the claims file does 
not indicate the veteran was properly advised of the changes 
brought about by the VCAA as it relates to these additional 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The 
Board is well aware the veteran was provided a VCAA letter in 
November 2003 containing an explanation of VA's duties to 
notify and assist him in developing these claims, with the 
objective of establishing his entitlement to service 
connection for them.  But the November 2003 VCAA letter did 
not mention or otherwise discuss the preliminary requirement 
that he first submit new and material evidence to reopen 
these previously denied - and unappealed - claims.  See 
38 C.F.R. § 3.156(a) (2005).  This new regulation redefines 
what constitutes "new and material evidence" and clarifies 
the types of assistance VA will provide a veteran attempting 
to reopen a previously denied claim.  See 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2005).  
These specific provisions are only applicable to claims, as 
here, filed on or after August 29, 2001.  See 66 Fed. Reg. 
at 45,620.  So where, as here, the initial VCAA notice was 
deficient for this important reason, another VCAA letter must 
be issued to correct this procedural due process problem 
before the Board can decide these claims.  Cf. Huston v. 
Principi, 17 Vet. App. 195 (2003).  And the Board, itself, 
cannot correct this procedural due process problem, rather, 
the RO must.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, these claims are remanded to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him that new 
and material evidence is required to 
reopen his previously denied, unappealed, 
claims for service connection for 
bilateral wrist crepitus (now claimed as 
carpal tunnel syndrome (CTS)) 
and for bilateral patellofemoral syndrome 
(PTFS); (b) inform him about the 
information and evidence that VA will 
seek to provide; (c) inform him about the 
information and evidence he is expected 
to provide; and (d) request or tell him 
to provide any evidence in his possession 
pertaining to these claims.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See, too, Huston v. Principi, 
17 Vet. App. 195 (2003).

*In addition, the RO should 
contemporaneously provide the veteran 
with written notice of the amended 
version of 38 C.F.R. § 3.156(a) (2005) - 
which concerns all petitions to reopen 
that, as here, were filed on or after 
August 29, 2001.

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding these claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.

2.  Then readjudicate the veteran's 
petition to reopen his previously denied 
claims for service connection for 
bilateral wrist crepitus (CTS) and 
bilateral PTFS in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them time to respond before 
returning these claims to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


